DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit,” “display control unit,” and “detector” in claims 1, 6, and 8, for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 6 - 8, and 10 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan, et al. (US 20140168056 A1.)
	Regarding claim 1, Swaminathan, et al. (hereafter, “Swaminathan”) discloses an electronic device (Fig. 2) comprising at least one memory (114) and at least one processor (104) which function as:
an acquisition unit (camera, 406) configured to acquire gaze information relating to a gaze position of a user (eye gaze tracking, [abstract, 0058-0059]); and
a display control unit (104, [0042]) configured to execute control for displaying a captured image (image, 502) on a display surface (display, 408) and for displaying a predetermined item (Figs. 5-7, object tags, 504/504-1/808, and icons, 804/804-1; also, Fig. 11, AR information is displayed, 1110) in a first state (the state when user gaze is determined to linger on a position of interest, Fig. 11, 1108, Yes) at the gaze position on the display surface (1104), wherein,


Regarding claim 2, Swaminathan discloses claim 1, wherein the first condition includes at least one of:
continuous shooting being performed (camera is capturing a real time scene [0059, 0064] and actively performing gaze tracking during real time capture, which can only occur during a continuous shooting mode.)

Regarding claim 3, Swaminathan discloses claim 1, wherein the first condition includes an instruction for displaying a captured image on the display surface being performed (camera is capturing real time scene to show AR information on the display, [0064]; Figs. 5-8.)

claim 4, Swaminathan discloses claim 1, wherein the first condition includes a screen different from a screen for shooting being displayed on the display surface (Fig. 10 shows, for example, a screen for video conferencing.)

Regarding claim 6, Swaminathan discloses claim 1, wherein the acquisition unit stops acquiring the gaze information in a case where a predetermined second condition is satisfied (where a device power off condition is considered “a predetermined second condition,” then Swaminathan inherently stops acquiring gaze information when the device is powered off.)

Regarding claim 7, Swaminathan discloses claim 6, further comprising a detector configured to detect the gaze position and output the gaze information (Fig. 3, [0058]), wherein
the acquisition unit stops detection of the gaze position by the detector to stop acquiring the gaze information from the detector in a case where the second condition is satisfied (where a device power off condition is considered “a predetermined second condition,” then Swaminathan inherently stops gaze detection when the device is powered off.)

Regarding claim 8, Swaminathan discloses claim 6, further comprising a detector configured to detect the gaze position and output the gaze information (Fig. 3, [0058]), wherein


Regarding claim 10, Swaminathan discloses claim 1, wherein the electronic device is an imaging apparatus (Fig. 2.)

Claims 11 and 12 are method and computer readable medium variants of claim 1 and are similarly interpreted and rejected.

Claim(s) 1, 2, 3, 5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, et al. (US 20170026565 A1.)
	Regarding claim 1, Hong, et al. (hereafter, “Hong”) discloses an electronic device (Fig. 1) comprising at least one memory (230, 250, 242) and at least one processor (270, 262, 240) which function as:
an acquisition unit (detection unit, 260) configured to acquire gaze information relating to a gaze position of a user [0051, 0056]; and
a display control unit (262) configured to execute control for displaying a captured image (image, 420) on a display surface (264) and for displaying a predetermined item (dark circles, 821-823, [0122-0125]) in a first state (when gaze 
in a case where a predetermined first condition is satisfied (changing from gaze tracking AF mode to manual focus region mode [0140-0144]), the display control unit switches a display state of the predetermined item from the first state to a second state in which the predetermined item is displayed in a more subdued manner than the first state (the radius of the focusing region of interest, shown as a dotted circle 1140, is manually adjusted by the user using key inputs; this dotted circle is considered a “subdued manner” compared to the dark circles of Fig. 9.)

Regarding claim 2, Hong discloses claim 1, wherein the first condition includes at least one of:
continuous shooting being performed (live view image, [0056-0057.])

Regarding claim 3, Hong discloses claim 1, wherein the first condition includes an instruction for displaying a captured image on the display surface being performed (camera displays a live view image [0057], therefore some instruction to display the captured image must inherently be issued.)

Regarding claim 5, Hong discloses claim 1, wherein the first condition includes manual focus being used (the dotted circle of the second stated is used in manually adjusting the focus region, [0140-0144.])

Regarding claim 10, Hong discloses claim 1, wherein the electronic device is an imaging apparatus (Fig. 3.)

Claims 11 and 12 are method and computer readable medium variants of claim 1 and are similarly interpreted and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, et al. (US 20140168056 A1) in view of Kwan (US 20130340006 A1.)
Regarding claim 9, Swaminathan discloses claim 1.  However, while Swaminathan inherently discloses disabling eye tracking when the device is turned off, the reference fails to disclose stopping gaze acquisition when one of the claimed conditions is satisfied.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Kwan.

This method of interface control could similarly be incorporated with Swaminathan.  Swaminathan discloses that AR functionality is performed during a camera mode or an AR mode [0068.]  If the user navigates away from the camera or AR mode user interface of the disclosed smartphone (200) and instead navigates to a non-camera function, such as a text messaging or social media apps (“a screen different from a screen for shooting being displayed on the display”), then it would be obvious to one of ordinary skill in the art that the gaze tracking can and should be disabled, as suggested by Kwan, in order to save processing power and battery life because additional AR information is no longer obtained.
Therefore, it would be obvious to one of ordinary skill in the art to disable gaze acquisition when moving to a screen different from a screen for shooting because disabling eye-tracking when it is no longer needed in the user interface, as suggested by Kwan, in order to reduce background power consumption.

Citation of Pertinent Art

Allen (US 20180288405 A1) discloses a viewing device adjust system.
Tsukizawa (US 20090304232 A1) discloses a visual detection device.
Imai (US 20110273466 A1) discloses a mixed reality system.
Park (US 20130135196 A1) operating a user device based on eye tracking.
Aronsson (US 20130169754 A1) discloses controlling focus via gaze tracking.
Thorn (US 20140104392 A1) discloses generating image information.
Scarff (US 20150325008 A1) discloses a method for displaying images.
Kempinski (US 20160109945 A1) discloses a gaze tracking method.
von und zu Liechtenstein (US 20160191910 A1) discloses a gaze-contingent display method.
Bhattacharya (US 9529428 B1) discloses adjusting focus based on head tracking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698